456 F.2d 246
72-1 USTC  P 9288
Oren R. BROOKS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 71-2070.
United States Court of Appeals,Fourth Circuit.
March 9, 1972.

F. T. Miller, Jr., Charlotte, N. C., on brief for appellant.
Scott P. Crampton, Asst. Atty. Gen., and Meyer Rothwacks, John M. Brant, and Charles R. Burnett, Attys., Tax Division, Department of Justice, on brief for appellee.
Before BOREMAN, Senior Circuit Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
This appeal involves deficiencies in federal income taxes for the years 1966 and 1967.  The Commissioner determined that certain legal expenses incurred by the petitioner in defense of a suit for malicious prosecution were not deductible under Section 212(2) of the Internal Revenue Code of 1954.


2
The sole question on appeal is whether the Tax Court was correct in finding that the legal expenses incurred for the years in question were personal in nature and that such amounts were therefore not deductible.


3
Upon consideration of the briefs, record and joint appendix, we dispense with oral argument and affirm on the findings and opinion of the Tax Court.1


4
Affirmed.



1
 T.C.Memo. 1971-152, T.C.  (1971)